Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the amendment filed 11/11/2021. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/569,327, filed 09/12/2019 claims Priority from Provisional Application 62731530, filed 09/14/2018.
Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks to the objections to the drawings, the amendment accompanied with explanation with supporting specification is accepted and the previous objections are withdrawn.
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments to the rejections under 35 USC 101, applicant's arguments using amended claims have been fully considered but they are not persuasive.

Examiner respectfully submits that the amended claims are directed to the abstract ideas. See the new office action below for details.
Applicant argues (pg. 12 line 6 from the bottom – pg. 14 line 12) that the amended claims integrate the alleged judicial exception into a practical application (at step 2A prong-2) because the amended claims provide an improvement to technology and/or technical field as shown in the examples of par. 30 and par. 43.
Examiner submits that par. 30 shows the alleged improvement is done by fixing the defects of existing assessment tool. Fixing the deficiency or defects of software tool is a standard development/maintenance process step in software engineering and cannot be treated as an improvement to technology and/or technical field. Par. 43 describes implementation process step, e.g. coding possibly, of determining a state of a spot load point to be one of predetermined one, i.e. anomalous or non-anomalous, is a standard process step in the art and cannot be treated as an improvement to technology and/or technical field. Therefore, the rejections are maintained.
Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 10 is objected to because of the following informalities:  As per claims 10, the extra phrase “modifying, based on a type of the at least one characteristic, the anomalous value, wherein the modified anomalous value comprises a non-anomalous” is shown after ending the sentence with period “.”. The extra phrase should be deleted if the phrase is unrelated and left unintentionally or should be replaced with an appropriate phrase if the phrase is related by properly linking with the earlier limitation for clarity.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
As per claims 1, 12 and 20, the limitations “determining that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous value; modifying, based on a type of the at least one characteristic, the anomalous value, wherein the modified anomalous value comprises a non-anomalous value;” are ambiguous in light of specification “each spot load having one or more characteristics (e.g., anomalous characteristics, non-anomalous characteristics, etc.) relating to the spot load (e.g., customer type, a number of kilowatts, etc.). A spot load may be associated with an amount of distributed power "DG" generation (e.g., from photovoltaic "PV" generation; wind mill generation; etc.) [0033], modify a state of at least one anomalous characteristic such that the modified state is indicative of the characteristic being non-anomalous. Such a modification may include the hosting capacity software 106 determining a customer type (e.g., residential, commercial, industrial, mixed-use, etc.) associated with a value of a first characteristic of a given spot load (e.g., a number of kilowatts)”.
According to the specification, the characteristics associated with a spot load point cannot comprise an anomalous value, but an anomalous state. Depending on a value of one of characteristics, e.g. size of power load, and a type of one of characteristics, e.g. customer type or condition/limit of the load value, a state of one of characteristics, e.g. being anomalous or non-anomalous, can be determined. The claim limitation recites a value of one of characteristics as being equivalent to a state of one of characteristics and causes a confusion making it difficult to understand which characteristic the limitations refer to, e.g. anomalous state, customer type, or a load value.
For the sake of examination, the limitations are interpreted as “determining that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous state; Based on a type of the at least one characteristic, the anomalous state can be changed to a non-anomalous  state.”.
As per claims 2-11 and 13-19, claims are also rejected because base claims 1 and 12 are rejected under 35 USC 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“a method comprising: (1.A)
receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders; (1.B)
generating, based on the plurality of performance parameters, a subset of spot load points from among a plurality of spot load points associated with the plurality of distribution system feeders, wherein each spot load point of the subset of spot load points comprises one or more characteristics; (1.C)
determining that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous value; (1.D)
modifying, based on a type of the at least one characteristic, the anomalous value, wherein the modified anomalous value comprises a non-anomalous value; (1.E)
determining, based on the subset of spot load points and the plurality of performance parameters, and based on the modified anomalous value comprising a non- anomalous value, a hosting capacity contribution of each of the plurality of distribution system feeders; (1.F)
and determining, based on the hosting capacity contribution of each of the plurality of distribution system feeders, a final hosting capacity for the distribution system (1.G)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts 
For example, highlighted limitation/steps (1.C) and (1.D) are interpreted by the Examiner as belonging to mental process grouping as the limitations represent selecting subset of spot load points and judging the state of load point characteristic.(observation and judgement). 
The highlighted limitation/step (1.E) is interpreted as organizing human activity (modifying the anomalous value for commercial profit) or can be interpreted as insignificant extra solution activity at best.
The highlighted limitations/steps (1.F) and (1.G) are interpreted as Mathematical Concept or the combination of Mathematical Concept and Mental Processing as the limitations represent the calculation of hosting capacity using the contribution from spot load points and feeders in hierarchical iterative computation steps.  See also specs disclosing use of algorithms stemming from mathematical principles (algorithm, simulation, computing [0020], case base reasoning, Bayesian network, neural network, … statistical learning [0038]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method” and “receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders”;
In Claim 12: “An apparatus”, “at least one processor” and “memory storing processor-executable instructions”; 
In Claim 20: “A non-transitory computer-readable storage medium”; 
As per claim 1, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitation/step “receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders” represents a data collection process step using a computer interface and it only adds insignificant extra-solution activity to the judicial exception. The limitations/elements “a user interface of computing device” and “a plurality of distribution system feeders” are standard element in the art and they are not particular.
As per claim 12, the additional element in the preamble “An apparatus” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitations/elements “at least one processor” and “memory storing processor-
As per claim 20, the additional element in the preamble “A non-transitory computer-readable storage medium” is not qualified for a meaningful limitation and it represent a standard computing resource and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or a real-world transformation can be found either. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
The above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). The limitations/elements “a plurality of distribution system feeders”, “An apparatus”, “at least one processor”, “memory storing processor-executable instructions” and “A non-transitory computer-readable storage medium” are well understood, routine and conventional elements in the art according to the prior art of record. (See Matan, Bain and others below recited as prior art)
	Therefore, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matan (US 20180366978 A1), hereinafter ‘Matan’ in view of Ding (F. Ding and B. Mather, “On Distributed PV Hosting Capacity Estimation, Sensitivity Study, and Improvement”, IEEE Transactions on Sustainable Energy, vol. 8, no. 3, July 2017), hereinafter ‘Ding’ and Weatherhead (US 20120078432 A1), hereinafter ‘Weatherhead’.
As per claims 1, 12 and 20, Matan discloses
For claim 1 only: A method comprising: (a method [0201])
For claim 12 only: An apparatus comprising: (an apparatus [0203]) at least one processor; (computer [0203], processor [0052-0054, 0117-0119, Fig. 2]) and memory storing processor-executable instructions that, when executed by the at least one processor, cause the apparatus to: ( a computer storage medium [0203])
For claim 20 only: A non-transitory computer-readable storage medium comprising processor executable instructions that, when executed by at least one processor of a computing device, cause the computing device to: (a computer storage medium, instructions [0203, 0206], processor [0052-0054, 0117-0119, Fig. 2])
For claims 1, 12 and 20 together:
	receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders; (computers, computing resources [00053], aggregating realtime data for multiple distributed energy resources ‘DR’ [0201], a computer readable [0203], software, 
	generating, based on the plurality of performance parameters, a subset of spot load points from among a plurality of spot load points associated with the plurality of distribution system feeders, wherein each spot load point of the subset of spot load points comprises one or more characteristics; (aggregates, one or more energy markets, real time local demand and local energy capacity [0034], enables participation of DERs, performs monitoring, protection, and optimization … algorithm, information from the realtime market is fed it into algorithms [0061], enable the utility to selectively disconnect [0073], equivalent to generating a subset of spot load points from the grid)
	determining that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous value; (significant strain on the power grid, can degrade the power factor [0008], loads that draw heavily … power create additional strain [0038], unintelligent injection of watts into the grid [0046], PCC ‘point of common coupling or point of common connection’ [0047], points in the grid is equivalent to spot load points showing their anomalous symptoms)
	modifying, based on a type of the at least one characteristic, the anomalous value, wherein the modified anomalous value comprises a non-equivalent to showing non-anomalous state through compensation/adjustment)
Matan further discloses a dynamic hosting capacity of a grid of selection based on the performance parameters (realtime local … local energy capacity of the DERs [0034], energy capacity, available capacity, grid [0042], total capacity [0075], real power generation capacity [0076], local “capacity” [0109], capacity … seen from PCC [0110], storage capacity [0144]).
However, Matan is silent regarding determining a hosting capacity contribution of each of the plurality of distribution system feeders and determining, based on the hosting capacity contribution of each of the plurality of distribution system feeders, a final hosting capacity for the distribution system.

Ding discloses receiving a plurality of performance parameters for a plurality of distribution system feeders; (distribution feeders, feeder characteristics, including voltage class, peak load power … feeder length, maximum impedance, maximum load [pg. 2011 right col line 5 – pg. 2012 line 7], operational constraints, voltage and transformer constraints, induced voltage rise due to the  reverse power flow [pg. 2010 equivalent to performance parameters) 
	generating a subset of spot loads from among a plurality of spot loads, wherein each spot load comprises one or more characteristics; (Cpen is defined as the ratio between total number of PV systems and total number of customers in a feeder under a specific value of Cpen, PV locations are selected randomly from all candidate customers and each PV location is assigned one aggregate PV system [pg. 1011 left col line 5 from the bottom – right col line 2, Fig. 1], , equivalent to generating a subset of spot loads)
	determining, based on the subset of spot loads and the plurality of performance parameters, a hosting capacity contribution of each of the plurality of distribution system feeders; (PV hosting capacity results of seventeen feeders, percentage of peak load, no voltage violations [pg. 1012 left col line 3 from the bottom – right col line 5, Fig. 3])

Weatherhead discloses total energy load of the distribution system can be calculated based on multiple energy buses which has each contribution percentage of energy load (Virtual energy bus can compute a total load seen by all load modules 2081-208N as a percentage of the available supply reported by the feeder module(s), a total energy load seen by each energy source associated with the bus, and other such calculations. In this way, virtual energy bus 204 can provide multiple orthogonal views of a facility's energy usage. Multiple energy busses can be instantiated and associated with selected subsets of load modules and feeder modules if segregated management of separate load systems is desired [0028, Fig. 2]).

As per claims 2 and 13, Matan, Ding, Weatherhead disclose claims 1 and 12 set forth above.
Matan discloses determining whether each characteristic associated with each of the plurality of spot load points is anomalous or non-anomalous (significant strain on the power grid, can degrade the power factor [0008], loads that draw heavily … power create additional strain [0038], any point in the system at any time [0039], unintelligent injection of watts into the grid [0046], PCC ‘point of common coupling or point of common connection’ [0047], points in the grid is equivalent to spot load points showing their anomalous symptoms; compensate for the actual composite current by providing the reactive power needed to match the load or PCC [0164], can deliver power at any desired power factor to compensate for conditions of power on power grid [0172], the consumer can be appropriately compensated for power [0173], equivalent to showing non-anomalous state through compensation/adjustment).
As per claims 3 and 14, Matan, Ding, Weatherhead disclose claims 2 and 13 set forth above.
Matan discloses at least one characteristic comprises a number of watts (Real power is measured in Watts [0035], power factor for Watts [0036]) and different customer (different consumers can have different peak demands [0007], certain customers 124
can be referred to as “prosumers" which are consumers who locally produce power [0045], some of customers 124 include smart DERs [0046])
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Matan to disclose the type of the at least one characteristic comprises a customer type or a number of kilowatts for an accurate assessment on hosting capacity of the feeder.
As per claim 10, Matan, Ding and Weatherhead disclose claim 1 set forth above.
Matan discloses modifying the anomalous value (compensate for the actual composite current by providing the reactive power needed to match the load or PCC [0164], can deliver power at any desired power factor to compensate for conditions of power on power grid [0172], the consumer can be appropriately compensated for power [0173]).
showing under-voltage too [pg. 1018 left col line 5-7]], reverse power flow [pg. 1011 left col line 23-24], Thermal limit in branch i [pg. 1010 left col line 2 from the bottom], voltage and thermal limits [pg. 1015 left col line 4 -1 from the bottom]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to disclose the plurality of performance parameters comprises overvoltage, under-voltage, reverse power flow, or thermal overloading for an accurate assessment on hosting capacity of the feeder.
As per claim 11, Matan, Ding, Weatherhead disclose claim 1 set forth above.
Matan discloses modifying the anomalous value (compensate for the actual composite current by providing the reactive power needed to match the load or PCC [0164], can deliver power at any desired power factor to compensate for conditions of power on power grid [0172], the consumer can be appropriately compensated for power [0173]),
	different types of customers (different consumers can have different peak demands [0007], certain customers 124can be referred to as “prosumers" which are consumers who locally produce power [0045], some of customers 124 include smart DERs [0046]) and 
	the anomalous value is associated with a customer (harmonic, angular shift, the harmonic components can add significant ( measurable ) power consumption, the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Matan to determining a customer type associated with the anomalous value and modifying, based on the customer type, the anomalous value for an efficient control and management of distribution power system.
	Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matan, Ding and Weatherhead in view of Bowman-Amuah (US 6578068 B1), hereinafter ‘B-A’.
As per claims 4 and 15, Matan, Ding, Weatherhead disclose claims 3 and 14 set forth above.
Matan discloses voltage zero crossing (Feedback from the grid - tied node may include voltage zero crossing), but the set forth combined prior art is explicit on the anomalous value comprises a null value for the customer type or a zero value for the number of kilowatts.
B-A discloses software errors associated with data object having null value or zero value (Error handling services, software errors [col 101 line 43-48], A "null" value is a frequently used value in object-based systems. A "null" represents the empty set. It is often returned from a service that is unable to find the requested elements [col 244 line 57-61 ]; Some languages, such as Java, support Null as a specific value, whereas other 
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of B-A to identify the anomalous value comprises a null value for the customer type or a zero value for the number of kilowatts for easy and efficient control and management of distribution power system.
As per claims 5 and 16, Matan, Ding, Weatherhead and B-A disclose claims 4 and 15 set forth above.
Ding further discloses 
	for a plurality of distribution system feeders; (distribution feeders, feeder characteristics, including voltage class, peak load power … feeder length, maximum impedance, maximum load [pg. 2011 right col line 5 – pg. 2012 line 7])
	(a) selecting, at random, a spot load point from among the subset of spot load points; (PV locations are selected randomly [pg. 1011 left col line 1 from the bottom, Fig. 1])
	(b) adjusting, by a specified amount, a number of kilowatts associated with a characteristic of the randomly selected spot load point, (selecting appropriate locations to install PV and adjusting the power factor of PV inverter, adjust inverter power factor [pg. 1014 left col line 13-18, line 2-1 from the bottom, pg. 1016 left col line 4 from the bottom, ], analyze the impact of different types of operations in ADNM on increasing PV hosting capacity, (i) Freeze all switching devices, i.e. keeping their states same as initial values, and adjust the power 
	(c) generating, based on the adjusted number of kilowatts, a load flow for the feeder, (solve power flow [pg. 1016 left col line 4-1 from the bottom, Fig. 8])	(d) determining, based on a load flow for the feeder, whether any of a plurality of performance parameters is violated, (check the constraints ‘12’–‘14’, ‘20’ and ’21’ [pg. 1016 left col line 2-1 from the bottom, Fig. 8])
	(e) responsive to determining that the plurality of performance parameters is not violated, 
	repeating steps (a)-(d) for each spot load point of the subset of spot load points, (yes [Fig. 8], see the repeating loop in the lower half, which is a repetition of the upper half)
	(f) responsive to determining that at least one of the plurality of performance parameters is violated, decreasing, by the adjusted amount, a number of kilowatts associated with the characteristic of the previously selected spot load point, (check PV system limits and topology constraint ‘15’-‘19’, update … solve power flow, check V-I constrains ’12’-‘14’, ‘20’, ‘21’ [Fig. 8] ) and 
	(g) determining, based on the generated load flows for the feeder, a first hosting capacity contribution for the feeder. (solve power flow [Fig. 8], determine maximum hosting capacity [pg. 1016 right col line 16]).

As per claims 6 and 17, Matan, Ding, Weatherhead and B-A disclose claims 5 and 16 set forth above.
Ding discloses adjusted KWatts amount cannot exceed peak loads (PV penetration cannot exceed peak loads [pg. 1015 right col line 9-10], adjust the power factor of PV system [pg. 1018 left col line 14-19], Penetration ‘KW’ [Fig. 9]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to disclose the adjusted number of kilowatts comprises a peak load for an efficient control and management of distribution power system.
	Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matan, Ding, Weatherhead and B-A in view of Lavalliere (J. M. Lavalliere, “Analysis of Large Scale PV Systems with Energy Storage to a Utility Grid”, (2016). All Theses. 2807, https://tigerprints.clemson.edu/all_theses/2807), hereinafter “Lavalliere”.
As per claims 7 and 18, Matan, Ding, Weatherhead and B-A disclose claims 5 and 17 set forth above.

Lavalliere discloses the use a minimum load as the adjusted power amount (To make the results of the DG hosting capacity algorithm conservative, inferences are made on seasonal worst case scenarios of minimum load levels [pg. 39 line 1 from the bottom – pg. 40 line 1], Simulation Results for Feeder 01 under Minimum Load Level [Fig. 3.18], Sensitivity to DG Capacity with Minimum Loads [Fig. 3.22]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Lavalliere to set the adjusted number of Kilowatts comprising a minimum load for a conservative hosting capacity assessment for a reliable and efficient control and management of distribution power system. 
As per claims 8 and 19, Matan, Ding, Weatherhead, B-A and Lavalliere disclose claims 7 and 18 set forth above.
Ding further discloses the claims by assessing the hosting capacity with a conservative approach by taking the minimum between any two scenarios of calculating hosting capacity (HC = min {hc1, hc2 … Hc total scenario} [pg. 1011 right col line 6 from the bottom, equation 1]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to disclose the hosting capacity contribution for each feeder of the plurality of distribution system feeders comprises the 
As per claim 9, Matan, Ding, Weatherhead, B-A and Lavalliere disclose claim 8 set forth above.
Ding further discloses the claims by assessing the hosting capacity with a conservative approach by taking the minimum between any two scenarios of calculating hosting capacity (HC = min {hc1, hc2 … Hc total scenario} [pg. 1011 right col line 6 from the bottom, equation 1]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to disclose the hosting capacity contribution for each feeder of the plurality of distribution system feeders comprises the second hosting capacity contribution when the first hosting capacity contribution is greater than the second hosting capacity contribution for a reliable and efficient control and management of distribution power system.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Africano (Y. Africano and et al, “Co-simulation strategy of PV hosting capacity applying a stochastic analysis”, 2017 IEEE Workshop on Power Electronics and Power Quality Applications (PEPQA)) discloses the implementation of a co-simulation 
	Zhang (X. Zhang, “Network Capacity Assessment of CHP-based Distributed Generation on Urban Energy Distribution Networks”, Ph. D. Thesis, Arizona State University May 2013) discloses how much of the CHP-based DG can be accommodated and where to locate these DERs, and given preexisting constraints, how to quantify the mutual impacts on operation performances between these urban energy distribution networks and the CHP-based DG [abs] and discloses “If the power output is zero, then it means no CHP-based DG units are placed in that node [pg. 53 line 5-6]”.
	Dzafic (US 20180231596 A1) discloses “Errors arising with 8 real-time measurements are … clearly closer to zero in average [0106]”.
	Bain (US 20190372345 A1) discloses a platform for an automated consumer retail utility marketplace. A consumer mobile application that enables improved visibility and control by a consumer over its interaction with energy markets [abs].
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DOUGLAS KAY/Primary Examiner, Art Unit 2865